Mr. Justice G-okdon
delivered the opinion of the court,
The plaintiff’s claim was filed under the provisions of the Act of 1858, and its supplement of 1866, extending the Mechanics’ Lien Law of 1836 to buildings and machinery erected upon leasehold estates. Under this act, it was only necessary that the mechanic or material-man should file his claim within six months from the date of the last item of work done or materials furnished, in order to create a valid lien. The lien, so created, continued without further action for the period of five years from the date of the filing of the claim. It is conceded, that if this act is still in force in the county of Crawford, the plaintiff’s claim was a lien upon the leasehold in question, and the court erred in striking it off.
The Act of April 8th 1868 (Pamph. L. 752), originally confined to the county of Venango, but extended, by the Act of 18th March *891869 to the county of Crawford, altered the above-stated provisions of the Act of 1858 in this: the statement of claim must be verified by affidavit and filed within three months from the date of the last item of work done or materials furnished, and the lien thus created continues but three months from the filing of the claim, unless a scire facias is issued within that time.
It is admitted that the plaintiff did not comply with these provisions, hence if the latter statute supplied or repealed the former he has no lien. That the Act of 1868 did supply and repeal that of 1858, a very .cursory examination will prove. In the first place, the latter contains all the subjects of lien embraced in the former; and in the second place, if the former is still in force, then all the provisions of the latter requiring the affidavit of claim, the' filing of the claim within three months, and the issuing of the scire facias within a like period thereafter, are nugatory. For in such case all these provisions may be disregarded and the lien be good, nevertheless. It is clear, therefore, that, as the legislature intended the provisions of the Act of 1868 to have force over the subjects therein named, those of the Act of 1858 must give way.
The judgment is affirmed.